Citation Nr: 0817427	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation Benefits 
as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to October 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Pertinent evidence of record is to the effect that the 
appellant was afforded a hearing before a traveling member of 
the Board of Veterans' Appeals in Atlanta, Georgia on June 
11, 2007.  However, it was later determined that it was not 
possible to record and/or produce a written transcript of 
that proceeding.  Under the circumstances, the appellant was 
advised that, while it was possible for the Board to render a 
decision on the existing appellate record, she could elect an 
additional hearing before the Board.

In correspondence of April 2008, the appellant indicated that 
she did, in fact, desire an additional hearing before a 
traveling member of the Board, to be conducted at the RO in 
Atlanta, Georgia.  To date, the appellant has not been 
afforded that hearing before a traveling Veterans Law Judge.  
Nor has her request for such a hearing been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the appellant for a hearing 
before a traveling Veterans Law Judge at 
the RO located in Atlanta, Georgia.  A 
copy of the letter scheduling the 
appellant for that hearing, as well as a 
transcript of the hearing, should be 
included in the veteran's claims folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



